Case: 17-60232      Document: 00514350017         Page: 1    Date Filed: 02/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 17-60232                                  FILED
                                  Summary Calendar                         February 16, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk
ARISTEO PALMA MELCHOR, also known as Aristeo Palma,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A044 782 721


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Aristeo Palma Melchor (Palma), a native and citizen of Mexico, petitions
this court for review of a decision from the Board of Immigration Appeals (BIA),
wherein the BIA dismissed Palma’s appeal from the Immigration Judge’s
denial of his application for a waiver of removability. The Respondent moves
for summary denial.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60232    Document: 00514350017     Page: 2   Date Filed: 02/16/2018


                                 No. 17-60232

      Palma argues in his petition for review that the BIA erroneously held
that he did not raise a meaningful challenge to the immigration judge’s
decision, incorrectly construed the arguments raised in his appellate brief,
incorrectly determined that the immigration judge had found him statutorily
eligible for a waiver, and committed legal error. As a result, Palma argues that
the BIA failed to examine whether the immigration judge had erred in finding
that he engaged in a polygamous relationship and in weighing the
discretionary factors he presented in favor of waiver of removability. In light
of the BIA’s failure to conduct a full appellate review, Palma argues that his
due process rights were violated.
      We lack jurisdiction to consider Palma’s claims of error in the BIA’s
decisionmaking because he did not raise them first in a motion for
reconsideration before the BIA. See Omari v. Holder, 562 F.3d 314, 319-21 (5th
Cir. 2009). Although Palma alleges a due process violation, he cannot escape
the exhaustion requirement when there was an adequate mechanism for the
BIA to address and remedy the purported errors. See Roy v. Ashcroft, 389 F.3d
132, 137 (5th Cir. 2004).
      Accordingly, Palma’s petition for review is DISMISSED.                The
Respondent’s motion is DENIED AS MOOT.




                                       2